Title: From Thomas Jefferson to J. Phillipe Reibelt, 10 May 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington May 10. 1805.
                  
                  Your letters of the 3d. & 6th. had already come to hand when that of the 1st. was recieved only the last night. on recurring to my papers respecting General Kosciuzko I found among them the original patent you desire, & the plot. I therefore send them to you. they had remained here, because entirely unnecessary to the title having once been recorded. the record of title preserved in the public offices is our principal dependance here, the original in the hands of the individual being liable to destruction from many accidents.—my request of a hint as to the moving power of your machine was made only under the possibility that it could be communicated without trouble. but having arisen simply from curiosity, I cannot consent to it’s employing one moment of your time.—in quoting the date of one of my letters it was by mistake that I stated it as of the 29th. instead of the 30th. ult. Accept my salutations. 
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. I hope you have recd the volume of Plutarch. it is several days since it was lodged in the stage-office.
                  
               